Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art disclose or suggest inter alia a backplane connector comprising a wafer comprising: a plurality of conductive terminals, each terminal comprising a connection portion; an insulating frame fixed with the connection portions as being recited in the independent claim 1 of the instant application. The closest prior art is to CN109546384A which disclose a similar type of backplane connector assembly. However, CN109546384A lacks to disclose or suggest at least the limitations of wherein a first metal shield comprising a first main body portion located on one side of the connection portions of the conductive terminals; and a second metal shield comprising a second main body portion located on the other side of the connection portions of the conductive terminals; wherein the conductive terminals comprise differential signal terminals, a first ground terminal and a second ground terminal, and the differential signal terminals are located between the first ground terminal and the second ground terminal; wherein the first main body portion comprises a first rib protruding toward the first ground terminal and a second rib protruding toward the second ground terminal; wherein the second main body portion comprises a third rib protruding toward the first ground terminal and a fourth rib protruding toward the second ground terminal; wherein the first rib and the third rib are respectively in contact with two opposite side surfaces of the connection portion of the first ground terminal, and the second rib and the fourth rib are respectively in contact with two opposite side surfaces of the connection portion of the second ground terminal; and wherein the first main body portion, the second main body portion, the first ground terminal and the second ground terminal jointly form a shielding cavity which encloses the connection portions of the differential signal terminals.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							       /KHIEM M NGUYEN/                                                                                                     Primary Examiner, Art Unit 2831